EXHIBIT 99.2 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this30th day of September, 2009, by and between Delcath Systems, Inc., a Delaware corporation (the “Company”), and Krishna Kandarpa, MD, Ph.D. (the “Executive”). RECITALS THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts, understandings and intentions: A.The Company desires to hire the Executive as its Executive Vice President, Research and Development and Chief Medical Officer on the terms and conditions set forth in this Agreement. B.This Agreement, together with the Restricted Stock Agreement, Employee Stock Option Grant Letter, Indemnification Agreement and Form of Release Agreement dated on even date herewith by and between the parties hereto shall govern the employment relationship between the Executive and the Company from and after the Effective Date, and, as of the Effective Date, supersedes and negates any previous agreements or understandings with respect to such relationship. C.The Executive desires to be employed by the Company on the terms and conditions set forth in this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the above recitals incorporated herein and the mutual covenants and promises contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby expressly acknowledged, the parties agree as follows: 1.Retention and Duties. Retention.The Company does hereby hire, engage and employ the Executive beginning on a date to be mutually agreed, not later than October 10, 2009 (such actual date of employment commencement, the “Effective Date”), and concluding on the last day of the Period of Employment (as such term is defined in Section 2) on the terms and conditions expressly set forth in this Agreement.The Executive does hereby accept and agree to such hiring, engagement and employment, on the terms and conditions expressly set forth in this Agreement. Duties.During the Period of Employment, the Executive shall serve the Company as its Executive Vice President, Research and Development and Chief Medical Officer and shall have the powers, authorities, duties and obligations of 1 management usually vested in the office of the Executive Vice President, Research and Development and Chief Medical Officer of a company of a similar size and similar nature as the Company, and such other powers, authorities, duties and obligations commensurate with such position as the Company’s Chief Executive Officer may assign from time to time, all subject to the directives of the Company’s Board of Directors (the “Board”) and the corporate policies of the Company as they are in effect from time to time throughout the Period of Employment (including, without limitation, the Company’s business conduct and ethics policies, as in effect from time to time).During the Period of Employment, the Executive shall report to the Chief Executive Officer. No Other Employment; Minimum Time Commitment.During the Period of Employment, the Executive shall (i) devote substantially all of the Executive’s business time, energy and skill to the performance of the Executive’s duties for the Company, (ii) perform such duties in a faithful, effective and efficient manner to the best of his abilities, and (iii) hold no other employment except as follows: Executive shall have the right to perform one day of clinical work per week at a medical institution of his choosing and shall have the right to perform all necessary duties to secure the designation of professor at a university selected by Executive.Work on the obligations listed in Schedule “A” shall not constitute a violation of this Section, so long as they do not unduly interfere with the Executive’s performance of duties for the Company.The Company shall have the right to require the Executive to resign from any board or similar body (including, without limitation, any association, corporate, civic or charitable board or similar body) on which he may then serve, if the Board reasonably determines that the Executive’s service in such capacity interferes with the effective discharge of the Executive’s duties and responsibilities to the Company or that any business related to such service is then in competition with any business of the Company or any of its Affiliates (as such term is defined in Section 5.5), successors or assigns.The Executive’s service on the boards of directors (or similar body) of other business entities is subject to the approval of the Board which approval shall not unreasonably be withheld. No Breach of Contract.The Executive hereby represents to the Company that: (i) the execution and delivery of this Agreement by the Executive and the Company and the performance by the Executive of the Executive’s duties hereunder do not and shall not constitute a breach of, conflict with, or otherwise contravene or cause a default under, the terms of any other agreement or policy to which the Executive is a party or otherwise bound or any judgment, order or decree to which the Executive is subject; (ii) the Executive has no information (including, without limitation, confidential information and trade secrets) relating to any other Person (as such term is defined in Section 5.5) which would prevent, or be violated by, the Executive entering into this Agreement or carrying out his duties hereunder; (iii) the Executive is not bound by any employment, consulting, non-compete, confidentiality, trade secret or similar agreement with any other Person that would prevent, or be violated by, the Executive entering into this 2 Agreement or carrying out his duties hereunder; and (iv) the Executive understands the Company will rely upon the accuracy and truth of the representations and warranties of the Executive set forth herein and the Executive consents to such reliance. Location.The Executive’s principal place of employment shall be the Company’s principal executive office as it may be located from time to time.The Executive agrees that he will be regularly present at that office provided, however, that Executive shall have the right to perform such duties one day per week from his home and shall have the additional right to perform clinical work(as set forth in Section 1.3 above) offsite.The Executive acknowledges that he will be required to travel from time to time in the course of performing his duties for the Company.As of the date of this Agreement, the Company’s principal executive office is located at 600 Fifth Avenue in New York, New York, and any relocation shall require the approval of the Board. 2. Period of Employment.The “Period of Employment” shall be a period of two years commencing on the Effective Date and ending at the close of business on the second anniversary of the Effective Date; provided, however, that the Period of Employment may be extended on the same terms, by the specific approval of the Board or the Chief Executive Officer, as the case may be, for an additional period of one (1) year.Notwithstanding the foregoing, the Period of Employment is subject to earlier termination as provided below in this Agreement.Failure of the Board or the Chief Executive Officer, as the case may be, to extend the Period of Employment beyond the second anniversary of the Effective Date shall not constitute a breach of this Agreement and shall not constitute an Involuntary Termination (as such term is defined in Section 5.5) for purposes of this Agreement. 3.Compensation. Base Salary.During the Period of Employment, the Company shall pay the Executive a base salary (the “Base Salary”), which shall be paid in accordance with the Company’s regular payroll practices in effect from time to time, but not less frequently than monthly.The Executive’s minimum Base Salary shall be at an annualized rate of three hundred seventy-five thousand dollars ($375,000), and shall be subject to annual review by the Compensation Committee (as defined in Section 3.2) or the Chief Executive Officer, as the case may be. 3.2Annual Incentive Bonus. (a) Minimum Annual Stock Bonus.The Executive shall be eligible to receive a minimum annual bonus of a stock option (“Minimum Annual Stock Option Bonus”) to purchase 50,000 of the issued and outstanding shares of the Company’s common stock per year at a price per share equal to the closing price on the date of the grant.The Minimum Annual Stock Option Bonus shall be available for each consecutive twelve-month period that 3 ends on an anniversary of the Effective Date (each, a “Bonus Year”) during the Period of Employment; provided that the Executive must be employed by the Company on the anniversary date in order to be eligible for the full payment of 50,000 shares under the Minimum Annual Stock Option Bonus with respect to the Bonus Year ending on such date.The grant date for each Minimum Annual Stock Option Bonus shall be on each successive one-year anniversary during the Term of this Agreement.The Company’s compensation committee shall determine the vesting schedule for such options granted as the Minimum Annual Stock Option Bonus in accordance with its policies.The Minimum Annual Stock Option Bonus shall be granted under the Company’s 2009 Stock Incentive Plan, which is hereby incorporated by reference, and shall be subject to such further terms and conditions as set forth in a written stock option grant letter to be provided by the Company to the Executive to evidence the Minimum Annual Stock Option Bonus under such plan. (b) Incentive Bonus.The Executive shall be eligible to receive an incentive bonus (“Incentive Bonus”) for each consecutive 12-month period that ends on an anniversary of the Effective Date (each, a “Bonus Year”) during the Period of Employment; provided that the Executive must be employed by the Company on the anniversary date in order to be eligible for an Incentive Bonus with respect to the Bonus Year ending on such date (and, except as provided in Section 5.3, if the Executive is not so employed at such time, he shall not be considered to have “earned” any Incentive Bonus with respect to the Bonus Year in question).The target Incentive Bonus for each Bonus Year shall equal 35% of the total Base Salary paid in that Bonus Year, based on performance objectives (which may include corporate, business unit or division, financial, strategic, individual or other objectives) reasonably established with respect to that particular Bonus Year by the compensation and stock option committee of the Board or its successor (the “Compensation Committee”).No Incentive Bonus shall be paid unless the applicable performance objectives have been attained, and the Compensation Committee shall determine whether an Incentive Bonus is merited in any given Bonus Year.Under no circumstances shall the Company pay the Executive an Incentive Bonus for a Bonus Year if his employment is terminated for Cause on or prior to the bonus payment date for such Bonus Year.The Minimum Annual Incentive Bonus and the Incentive Bonus payable under this Section 3.2 shall be paid not later than two and one half (2½ ) months after the close of the Bonus Year in question. 3.3Stock Option and Restricted Stock Grants. (a) On the Effective Date, the Company will grant the Executive a stock option to purchase 100,000 of the issued and outstanding shares of the Company’s common stock at a price per share equal to the closing price 4 on the date of grant (the “Option”).On the Effective Date, the Company will also grant the Executive 200,000 issued and outstanding shares of restricted common stock of the Company (the “Restricted Stock”). (b) 4,000 of the shares covered by the Option shall be vested upon the Effective Date.The remainder of the Option (96,000 shares) will vest in 24 equal installments of 4,000 shares on each and every successive calendar monthly period following the Effective Date, subject to the Executive’s continued employment by the Company through each such respective monthly period.100,000 shares of Restricted Stock will vest on the first (1st) anniversary of the Effective Date and 100,000 shares of the Restricted Stock will vest on the second (2nd) year anniversary of the Effective Date, subject to the Executive’s continued employment by the Company through the respective annual anniversary. Notwithstanding the foregoing, if earlier than provided in the immediately preceding sentence (and, without duplication, reduced by any shares that previously vested pursuant to the immediately preceding sentence), (i) twenty five percent (25%) of the then remaining unvested shares subject to the Option and 50,000 shares of Restricted Stock shall vest upon receipt by the Company of financing from third party investors of $15 million or more (gross proceeds), (ii) twenty five percent (25%) of the then remaining unvested shares subject to the Option and 50,000 shares of Restricted Stock shall vest on submission to the U.S. Food and Drug Administration (the “FDA”), with the consent of the Board, of a Premarket Approval or New Drug Approval (as such terms are used by the FDA) for the Company’s percutaneous hepatic perfusion treatment system, and (iii) fifty percent (50%) of the then remaining unvested shares subject to the Option and 100,000 shares of Restricted Stock shall vest upon the FDA’s formal written notice of such approval including FDA-approved labeling language for the percutaneous hepatic perfusion treatment.Notwithstanding the foregoing, all shares subject to the Option and Restricted Stock shall immediately vest upon (i) the Executive’s Involuntary Termination (as defined in Section 5.5) after the first anniversary of the Effective Date or (ii) a Change of Control (as such term is defined in subsections (a)-(d) of the definition of “Change of Control” contained in the Company’s 2009 Stock Incentive Plan).Upon the Executive’s Involuntary
